DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that Macharia does not teach interrogating the output streams, the examiner respectfully disagrees. The examiner respectfully submits that Macharia teaches in step 54 that the process information may include measurement of one or more control variable and one or more manipulated variables related to the stillage sub-processes including output flow rate of liquid stillage and output flow rate of solid stillage, stillage output product composition from one or more dryers, purity specification or one or more stillage output products, and/or the inventory of one or more stillage output products. 
The applicant asserts that the claimed invention provides for directly interrogating the output streams from the centrifuge and determine corresponding signaling contain information about real time feedback control of a dry corn milling process. The examiner respectfully submits that Macharia teaches providing measurements of one or more variables including, but not limited to, evaporator syrup percent solids concentration measured by an instrument such as an online density meter or an approximator and percent moisture concentration of stillage . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 20, and 25, the phrase “output streams from the centrifuge having corn syrup and higher density solids as well as corn oil and low density solids” is ambiguous as this phrase can be interpreted as either the corn syrup and higher density solids are in separate output stream from the corn oil and low density solids (1) or that the corn syrup + higher density solids and the corn oil + low density solids are combined together in the multiple output streams (2). Further clarification is respectfully requested. For examination purposes, this limitation will be interpreted according to (1). Furthermore, the terms “higher” and “low” are relative term which renders the claim indefinite.  The terms "higher” and “low" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-16, 18-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Macharia et al. (U.S. Pat. No. 8,103,385) (hereafter Macharia) in view of Kohl et al. (U.S. Pat. No. 10,093,891) (hereafter Kohl).
Regarding claim 1, Macharia teaches apparatus comprising: an interrogation device configured to measure one or more constituents that form part of a syrup or oil input stream produced by an evaporation after fermentation to create Ethanol (i.e., the overhead vapor form the primary distillation towers 36 may be a high-purity biofuel (such as an ethanol/water mixture) which may be distilled close to its azeotropic point but generally below fuel specification requirements) (see Column 3, line 38, to Column 5, line 63), that are received and separated from the syrup or oil input stream by a centrifuge in a process, and that are provided in output streams from the centrifuge (i.e., the integrated dynamic multivariate predictive model may include inferential models calculated inferred quality properties from one or more inputs of other measured properties (e.g., process stream and process unit concentrations). The integrated dynamic multivariate predictive model may receive measurements of one or more variables including evaporator syrup percent solids concentration measured by an instrument such as an 
Regarding the dry corn milling process, Kohl teaches a dry milling process (i.e., stillage staring material 202 was obtained from commercial corn-to-ethanol production facility and analyzed for content) (see Column 17, lines 24-62) comprising a centrifuge (i.e., samples were centrifuged at a maximum revolution per minute) (see Column 17, lines 24-62) and a real time feedback control (i.e., the system controller can be coupled to various sensing device to monitor certain variables or physical phenomena, process the variables, and output control signals to control the devices to take necessary actions when the variables levels exceed or drop below selected or predetermined values) (see Column 16, lines 20-58). Kohl further teaches output stream from the centrifuge having corn syrup and higher density solids (i.e., stillage can refer to whole stillage, thin stillage, or concentrated stillage (such as condensed distillers soluble, i.e., syrup, which can be produced from biofuel process streams, e.g., ethanol production process streams). Such streams contain soluble organic and inorganic compounds, suspended materials containing protein, carbohydrate) (see Column 4, lines 21-32) as well as corn oil and low density solids (i.e., an emulsion can contain entrapped components, such as bio-oil, as well as other components, including, but not limited to, starches, free fatty acids) (see Column 4, lines 39-51). In view of the teaching of Kohl, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the 
Regarding claim 2, Macharia teaches that the signal processor or processing module is configured to provide the corresponding signaling as control signaling to provide the real time feedback control of the dry corn milling process (i.e., stillage feed storage tank levels and individual fees to the centrifuges 42 may be managed through calculations of the integrated dynamic multivariate predictive model) (see Column 6, line 43, to Column 7, line 55).
Regarding claim 3, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the one or more constituents of the output streams also include one or more proteins, or leftover yeast solids. However, Kohl teaches that (i.e., stillage produced from biofuel process streams contain soluble organic and inorganic compounds, suspended materials containing protein, carbohydrate) (see Column 4, lines 21-32). In view of the teaching of Kohl, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the dry corn milling process in order to improve the production of ethanol by removing solids from the dry corn stillage.
Regarding claim 4, Macharia teaches that the measurement of the one or more constituents of the output streams are selected from the following group: the purity of corn oil in the output streams, including the fat content; the purity of the syrup in the output streams (i.e., the integrated dynamic multivariate predictive model may receive measurement of one or more variables including but not limited to liquid inventories of whole stillage, thin stillage, and/or syrup; evaporator syrup percent solids concentration measured by an instrument such as an online density meter or provided by an approximator; percent moisture concentration of stillage solid product from the dryers 44, and so forth) (see Column 3, line 38, to Column 5, line 63), including the carbohydrate content; the amount of protein in the output streams, including proteins useful in animal foods; the amount of water in the output streams; and the amount of leftover yeast solids in the output streams.  
Regarding claim 10, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the measurement of the one or more constituents of the output streams is based upon a chemical interrogation of the output streams. However, Kohl teaches that the measurement of the one or more constituents of the output streams is based upon a chemical interrogation of the output streams (i.e., compositional analysis of the process stream was performed using Phenomenex Rezex ROA organic acid) (see Column 18, lines 5-55). In view of the teaching of Kohl, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a chemical interrogation process in order to improve the economic viability of biomass conversion processes.
Regarding claim 11, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the chemical interrogation of the output streams includes processing a sample/portion of the output streams based upon determining a chemical content of the portion of the output streams. However, Kohl teaches that the chemical interrogation of the output streams includes processing a sample/portion of the output streams based upon determining a chemical content of the portion of the output streams (i.e., measuring the chemical composition of each said calibration feedstock sample by wet chemical techniques) (see Column 14, line 15, to Column 17, line 67). In view of the teaching of Kohl, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a chemical composition analysis in order to improve the economic viability of biomass conversion processes. 
Regarding claim 12, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the interrogation device comprises a chemical measurement/interrogation device configured to receive the sample/portion of the output streams containing the one or more constituents of the output streams, process the sample/portion and provide the signaling containing the chemical interrogation information about the one or more constituents of the output streams. However, Kohl teaches that that the apparatus comprises a chemical 
Regarding claim 13, Macharia teaches that the real time feedback control of the dry corn milling process includes providing a control signal to adjust one or more parameters of the dry corn milling process, including where the control signal is used to control the centrifuge, a backend process such as a fermentation process, or both (i.e., stillage feed storage tank levels and individual feeds to the centrifuges 42 may be managed through calculations of the integrated dynamic multivariate predictive model) (see Column 6, line 43, to Column 7, line 55). 
Regarding claim 14, Macharia teaches that the one or more parameters include some combination of the following: a chemical parameter adjustment to one or more sub-processes in the dry corn milling process, including an adjustment to the amount, or timing, or location, of a de- emulsifier dosed to the centrifuge; or a lever parameter adjustment of one or more components in the dry corn milling process, including adjusting a control or throughput lever in the centrifuge; or a throughput parameter adjustment of one or more components in the dry corn milling process, including adjusting a throughput in the centrifuge; or a flow parameter adjustment in the one or more components in the dry corn milling process, including adjusting a flow parameter of the centrifuge (i.e., the flow rates of whole stillage between the parallel distribution paths may be controlled based upon the optical flow rate determinations) (see Column 12, line 1, to Column 13, line 67); or a cycle time parameter adjustment in the one or 
Regarding claim 15, Macharia teaches that the centrifuge is configured to receive an input stream containing syrup/oil and provide a co-product stream containing the one or more constituents having corn oil and light, low density solids (i.e., stillage processing units 28 may receive the liquid and solid stillage, process the liquid and solid stillage (utilizing one or more of centrifuge dryers 42) to produce and output various stillage 26, and recycle thin stillage liquid into the fermentation process 32 and the milling and cooking units 16) (see Colum 3, lines 38-67). 
Regarding claim 16, Macharia teaches that the centrifuge is configured to receive the input stream and provide a second co-product stream containing the one or more constituents having corn syrup and higher density solids (i.e., stillage processing units 28 may receive the liquid and solid stillage, process the liquid and solid stillage (utilizing one or more of centrifuge dryers 42) to produce and output various stillage 26, and recycle thin stillage liquid into the fermentation process 32 and the milling and cooking units 16) (see Colum 3, lines 38-67).  
Regarding claim 18, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the real time feedback control of the dry corn milling process includes sensing a desired level of corn oil capture, and providing the control signal to divert a portion of corn oil from the output streams to a distillation process in the dry corn milling process for producing dried distillers grain (DDGs) that goes into animal feed to increase its fat content.  However, Kohl teaches that the real time feedback control of the dry corn milling process includes sensing a desired level of corn oil capture, and providing the control signal to 
Regarding claim 19, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the real time feedback control of the dry corn milling process includes controlling a split of corn oil and corn syrup provided from the centrifuge, and determining whether to feed either the corn oil or the corn syrup back to the centrifuge for further purification, or claim the corn oil, or sending some portion of the corn oil to a backend process of the dry corn milling process. However, Kohl teaches that the real time feedback control of the dry corn milling process includes controlling a split of corn oil and corn syrup provided from the centrifuge, and determining whether to feed either the corn oil or the corn syrup back to the centrifuge for further purification, or claim the corn oil, or sending some portion of the corn oil to a backend process of the dry corn milling process (i.e., concentrated thin stillage 106 is provided in a centrifuge 112 for further separation into free bio-oil 113, de-oiled concentrated thin stillage 114, and solids 115) (see Column 8, line 18, to Column 9, line 19). In view of the teaching of Kohl, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the real time feedback control in order to improve palatability for animals consuming animal feed made from these products.
Regarding claim 20, Macharia teaches method comprising: measuring with an interrogation device one or more constituents that form part of a syrup or oil input stream produced by an evaporation after fermentation to create Ethanol (i.e., the overhead vapor form 
Regarding the dry corn milling process, Kohl teaches a dry milling process (i.e., stillage staring material 202 was obtained from commercial corn-to-ethanol production facility and analyzed for content) (see Column 17, lines 24-62) comprising a centrifuge (i.e., samples were centrifuged at a maximum revolution per minute) (see Column 17, lines 24-62) and a real time feedback control (i.e., the system controller can be coupled to various sensing device to monitor certain variables or physical phenomena, process the variables, and output control signals to control the devices to take necessary actions when the variables levels exceed or drop below selected or predetermined values) (see Column 16, lines 20-58). Kohl further teaches output stream from the centrifuge having corn syrup and higher density solids (i.e., stillage can refer to whole stillage, thin stillage, or concentrated stillage (such as condensed distillers soluble, i.e., syrup, which can be produced from biofuel process streams, e.g., ethanol production process streams). Such streams contain soluble organic and inorganic compounds, suspended materials containing protein, carbohydrate) (see Column 4, lines 21-32) as well as corn oil and low density solids (i.e., an emulsion can contain entrapped components, such as bio-oil, as well 
Regarding claim 21, Macharia teaches that the method also comprises providing from the signal processor or processing module the corresponding signaling as control signaling to provide the real time feedback control of the dry corn milling process (i.e., stillage feed storage tank levels and individual fees to the centrifuges 42 may be managed through calculations of the integrated dynamic multivariate predictive model) (see Column 6, line 43, to Column 7, line 55). 
Regarding claim 22, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the one or more constituents of the output streams includes one or more proteins, and leftover yeast solids. However, Kohl teaches that (i.e., stillage produced from biofuel process streams contain soluble organic and inorganic compounds, suspended materials containing protein, carbohydrate) (see Column 4, lines 21-32). In view of the teaching of Kohl, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the dry corn milling process in order to improve the production of ethanol by removing solids from the dry corn stillage.
Regarding claim 23, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the measurement of the one or more constituents of the output streams is selected from the following group: the purity of corn oil in the output streams, including the fat content; the purity of the syrup in the output streams (i.e., the integrated dynamic multivariate predictive model may receive measurement of one or more variables including but not limited to liquid inventories of whole stillage, thin stillage, and/or syrup; evaporator syrup percent solids concentration measured by an instrument such as an online density meter or provided by an 
Regarding claim 25, Macharia teaches an apparatus comprising: means for measuring one or more constituents that form part of a syrup or oil input stream produced by an evaporation after fermentation to create Ethanol (i.e., the overhead vapor form the primary distillation towers 36 may be a high-purity biofuel (such as an ethanol/water mixture) which may be distilled close to its azeotropic point but generally below fuel specification requirements) (see Column 3, line 38, to Column 5, line 63), that are received and separated from the syrup or oil input stream by a centrifuge in a process, and that are provided in output streams from the centrifuge (i.e., the integrated dynamic multivariate predictive model may include inferential models calculated inferred quality properties from one or more inputs of other measured properties (e.g., process stream and process unit concentrations). The integrated dynamic multivariate predictive model may receive measurements of one or more variables including evaporator syrup percent solids concentration measured by an instrument such as an online density meter or provided by an approximator and percent moisture concentration of stillage solid product from the dryers 44) (see Column 3, line 38, to Column 5, line 63) having syrup and higher density solids as well as oil and low density solids (i.e., the stillage processing units 28 may receive the liquid and solid stillage, process the liquid and solid stillage (utilizing one or more of centrifuge dryers 42, other dryers 44, and/or evaporators 46) to produce and output various stillage 26 and recycle thin stillage liquid to the fermentation process 32 and the milling and cooking units 16) (see Fig. 2), and providing signaling containing information about the one or more constituents that are measured and provided in the output streams from the centrifuge (i.e., the integrated multivariate predictive model may receive measurements of one or more variables including, but not limited to, one or more of stillage feed rates to the centrifuges 42; 
Regarding the dry corn milling process, Kohl teaches a dry milling process (i.e., stillage staring material 202 was obtained from commercial corn-to-ethanol production facility and analyzed for content) (see Column 17, lines 24-62) comprising a centrifuge (i.e., samples were centrifuged at a maximum revolution per minute) (see Column 17, lines 24-62) and a real time feedback control (i.e., the system controller can be coupled to various sensing device to monitor certain variables or physical phenomena, process the variables, and output control signals to control the devices to take necessary actions when the variables levels exceed or drop below 
Regarding claim 5, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the measurement of the one or more constituents of the output stream is based upon an optical interrogation of the output stream. 
Regarding the optical interrogation, Hames teaches that the measurement of the one or more constituents of the output stream is based upon an optical interrogation of the output stream (i.e., NIR spectral data can be collected during gasification and used in NIR models to modify thermochemical processing conditions in real time) (see Column 18, line 1, to Column 19, line 29). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented optical interrogation measurement methods in order to optimize the production of ethanol by using sustainability indicators and micronutrients. 
Regarding claim 6, Macharia as modified by Kohl and Hames as disclosed above does not directly or explicitly teach that the optical interrogation of the output stream includes processing optical signaling provided and sensed in relation to the output stream. However, 
Regarding claim 7, Macharia as modified by Kohl and Hames as disclosed above does not directly or explicitly teach that the optical interrogation of the output stream includes using a near-infrared spectroscopy technique for optically interrogating the output stream. However, Hames teaches that the optical interrogation of the output stream includes using a near-infrared spectroscopy technique for optically interrogating the output stream (i.e., NIR spectral data can be collected during gasification and used in NIR models to modify thermochemical processing conditions in real time) (see Column 18, line 1, to Column 19, line 29). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented optical interrogation measurement methods in order to improve the economic viability of biomass conversion processes 
Regarding claim 8, Macharia as modified by Kohl and Hames as disclosed above does not directly or explicitly teach that the optical interrogation of the output stream includes using a Raman optical scattering technique for optically interrogating the output stream. However, Hames teaches that the optical interrogation of the output stream includes using a Raman optical scattering technique for optically interrogating the output stream (i.e., NIR spectral data is typically obtained from the sample at a plurality of different wavelengths) (see Column 17, lines 4-67). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented 
Regarding claim 9, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the interrogation device comprises an optical measurement/interrogation device configured to provide optical interrogation signaling, receive sensed optical interrogation signaling containing information about the one or more constituents of the output stream and provide the signaling, including where the optical measurement/interrogation device includes an optical probe. However, Hames teaches that the apparatus comprises an optical measurement/interrogation device configured to provide optical interrogation signaling, receive sensed optical interrogation signaling containing information about the one or more constituents of the output stream and provide the signaling, including where the optical measurement/interrogation device includes an optical probe (i.e., NIR spectral data is typically obtained from the sample at a plurality of different wavelengths) (see Column 17, lines 4-67). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented optical interrogation measurement methods in order to optimize the production of ethanol by using sustainability indicators and micronutrients. 
Regarding claim 17, Macharia as modified by Kohl and Hames as disclosed above does not directly or explicitly teach that the Raman optical scattering technique includes comparing a sensed optical scattering signaling in the output stream to a signature optical scattering signaling stored in an optical scattering database and determining the purity of corn oil in the output stream based upon the comparison. However, Raman teaches that the Raman optical scattering technique includes comparing a sensed optical scattering signaling in the output stream to a signature optical scattering signaling stored in an optical scattering database and determining the purity of corn oil in the output stream based upon the comparison (i.e., NIR spectral data is typically obtained from the sample at a plurality of different wavelengths) (see 
Regarding claim 24, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the measurement of the one or more constituents of the output stream is based upon an optical interrogation of the output stream. Regarding the optical interrogation, Hames teaches that the measurement of the one or more constituents of the output stream is based upon an optical interrogation of the output stream (i.e., NIR spectral data can be collected during gasification and used in NIR models to modify thermochemical processing conditions in real time) (see Column 18, line 1, to Column 19, line 29). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented optical interrogation measurement methods in order to optimize the production of ethanol by using sustainability indicators and micronutrients.
Claims 5-9, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Macharia et al. (U.S. Pat. No. 8,103,385) (hereafter Macharia) in view of Kohl et al. (U.S. Pat. No. 10,093,891) (hereafter Kohl) and in further view of Hames et al. (U.S. Pat. No. 8,489,340) (hereafter Hames)
Regarding claim 5, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the measurement of the one or more constituents of the output streams is based upon an optical interrogation of the output streams. 
Regarding the optical interrogation, Hames teaches that the measurement of the one or more constituents of the output streams is based upon an optical interrogation of the output streams (i.e., NIR spectral data can be collected during gasification and used in NIR models to modify thermochemical processing conditions in real time) (see Column 18, line 1, to Column 19, line 29). In view of the teaching of Hames, it would have been obvious to one having 
Regarding claim 6, Macharia as modified by Kohl and Hames as disclosed above does not directly or explicitly teach that the optical interrogation of the output streams includes processing optical signaling provided and sensed in relation to the output streams. However, Hames teaches that the optical interrogation of the output streams includes processing optical signaling provided and sensed in relation to the output streams (i.e., NIR spectral data can be collected during gasification and used in NIR models to modify thermochemical processing conditions in real time) (see Column 18, line 1, to Column 19, line 29). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented optical interrogation measurement methods in order to improve the economic viability of biomass conversion processes. 
Regarding claim 7, Macharia as modified by Kohl and Hames as disclosed above does not directly or explicitly teach that the optical interrogation of the output streams includes using a near-infrared spectroscopy technique for optically interrogating the output streams. However, Hames teaches that the optical interrogation of the output streams includes using a near-infrared spectroscopy technique for optically interrogating the output streams (i.e., NIR spectral data can be collected during gasification and used in NIR models to modify thermochemical processing conditions in real time) (see Column 18, line 1, to Column 19, line 29). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented optical interrogation measurement methods in order to improve the economic viability of biomass conversion processes 
Regarding claim 8, Macharia as modified by Kohl and Hames as disclosed above does not directly or explicitly teach that the optical interrogation of the output streams includes using a 
Regarding claim 9, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the interrogation device comprises an optical measurement/interrogation device configured to provide optical interrogation signaling, receive sensed optical interrogation signaling containing information about the one or more constituents of the output streams and provide the signaling, including where the optical measurement/interrogation device includes an optical probe. However, Hames teaches that the apparatus comprises an optical measurement/interrogation device configured to provide optical interrogation signaling, receive sensed optical interrogation signaling containing information about the one or more constituents of the output streams and provide the signaling, including where the optical measurement/interrogation device includes an optical probe (i.e., NIR spectral data is typically obtained from the sample at a plurality of different wavelengths) (see Column 17, lines 4-67). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented optical interrogation measurement methods in order to optimize the production of ethanol by using sustainability indicators and micronutrients. 
Regarding claim 17, Macharia as modified by Kohl and Hames as disclosed above does not directly or explicitly teach that the Raman optical scattering technique includes comparing a sensed optical scattering signaling in the output stream to a signature optical 
Regarding claim 24, Macharia as modified by Kohl as disclosed above does not directly or explicitly teach that the measurement of the one or more constituents of the output streams is based upon an optical interrogation of the output streams. Regarding the optical interrogation, Hames teaches that the measurement of the one or more constituents of the output streams is based upon an optical interrogation of the output streams (i.e., NIR spectral data can be collected during gasification and used in NIR models to modify thermochemical processing conditions in real time) (see Column 18, line 1, to Column 19, line 29). In view of the teaching of Hames, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented optical interrogation measurement methods in order to optimize the production of ethanol by using sustainability indicators and micronutrients.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855